Case 3:19-cr-00124-BJD-MCR Document1 Filed 07/18/19 Page 1 of 9 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

JACKSONVILLE DIVISION
UNITED STATES OF AMERICA CRIMINAL COMPLAINT
VS. Case No. 3:19-mj- (2Ste-MA CR
RICHARD RONNIE JENKINS

I, the undersigned complainant, being duly sworn, state the following is true and
correct to the best of my knowledge and belief. From on or about July 14, 2019, through
on or about July 16, 2019, in the Middle District of Florida, and elsewhere, the defendant,

transported an individual, that is, N.J., in interstate commerce with the intent

that N.J. engage in prostitution or any sexual activity for which any person

can be charged with a criminal offense,
in violation of Title 18, United States Code, Section 2421. I further state that Iam a Task
Force Officer of the Federal Bureau of Investigation, and that this Complaint is based on the
following facts:

SEE ATTACHED AFFIDAVIT

Continued on the attached sheet and made a part hereof: Yes

  
   

Chris Sullivan
Sworn to before me and subscribed in my presence,

on July 18, 2019 at Jacksonville, Florida

MONTE C. RICHARDSON
United States Magistrate Judge
Name & Title of Judicial Officer

 
Case 3:19-cr-00124-BJD-MCR Document 1 Filed 07/18/19 Page 2 of 9 PagelD 2

AFFIDAVIT
I, Chris Sullivan, being a duly sworn, depose and state that:

IDENTITY OF AFFIANT

1. Iam a Special Deputy U.S. Marshal (task force officer) assigned to the
Federal Bureau of Investigation (FBI) Jacksonville Child Exploitation and Human
Trafficking Task Force. I have been employed with the Jacksonville Sheriffs Office (JSO)
since 1995. Before being assigned to investigate human trafficking in September of 2016, I
was assigned to the Vice/Narcotics Unit for approximately 13 years. I have training and
experience in the preparation, presentation, and service of criminal warrants and training
and experience in the service of arrest warrants.

2. Based on my training and experience as a Detective with JSO, I have
participated in investigations involving human trafficking and the unlawful possession, sale,
or trafficking of narcotics. In some of these investigations, I have been the case agent, while
in others I have acted in an undercover capacity dealing directly with the targets of the
investigation.

3. The information contained in this affidavit is based upon information
provided to me by N.J., the victim in this case, Richard Ronnie JENKINS, the subject of
the investigation, my review of cell phone contents of N.J. obtained during this
investigation, and other documents and evidence that have been collected as part of this
investigation. The information provided in this affidavit does not include each and every
fact known to me, but rather, information sufficient to establish probable cause for the

requested criminal complaint.
Case 3:19-cr-00124-BJD-MCR Document1 Filed 07/18/19 Page 3 of 9 PagelD 3

REQUESTED CRIMINAL COMPLAINT

4. Based on the information in this affidavit, I request that a criminal complaint
be issued for Richard Ronnie JENKINS for violating the provisions of Title 18, United
States Code, Section 2421.

FEDERAL LAW

5. Tam familiar with federal law including Title 18, United States Code, Section
2421, which prohibits the transportation of any individual in interstate commerce with the
intent that they engage in prostitution or any sexual activity for which any person can be
charged with a criminal offense. |

INVESTIGATIVE ACTIVITY

6. On July 16, 2019, the JSO Integrity Unit was notified by JSO patrol of a
human trafficking investigation. Patrol transported N.J. and JENKINS to the Integrity
Office to be interviewed. On the same day and the following day, I and Detective
J. Maynard spoke to N.J. regarding the investigation.

7. N.J. advised that she is from Fayetteville, North Carolina, and posted an ad
on the internet site “skipthegames,” which is known for hosting advertisements for
prostitution. On July 14, 2019, JENKINS responded to the ad and drove to an agreed upon
location to pick N.J. up. The agreement was for JENKINS to pay N.J. $160 for a “car
date.” N.J. stated that prior to JENKINS responding to her ad, N.J. did not know
JENKINS.

8. JENKINS told N.J. that if she was really interested in making money, he
could take her back to Jacksonville, Florida, and she could make a lot of money on the

internet. N.J. agreed to go with JENKINS. JENKINS drove N.J. to an area in
Case 3:19-cr-00124-BJD-MCR Document1 Filed 07/18/19 Page 4 of 9 PagelD 4

Fayetteville, North Carolina, that was in the vicinity of a home belonging to a friend or
family member of JENKINS. N.J. stated that, at that point, JENKINS had sexual
intercourse with her and did not pay her. N.J. stated that she informed JENKINS she did
not want to have sex with him without a condom, but ultimately relented. N.J. stated that
JENKINS then retrieved his teenaged child from a residence, and then JENKINS drove
N.J. and his child from Fayetteville, North Carolina, to Jacksonville, Florida.

9. While driving to Florida, JENKINS told N.J. to post another ad on
“skipthegames” using a new “textnow” phone number with a Jacksonville area code. Based
on my training and experience, “textnow” is a mobile phone application that allows for
communications to a phone through a phone number other than the carrier-assigned
number for the phone. I have reviewed the ad that N.J. stated she had posted at this time,
which makes references to prostitution, with the title reading, “Slippery, Pink, TIGHT +
CREAMY - INCALL ONLY MixXeD HORNY.” N.J. stated that during the drive to
Jacksonville, N.J. was receiving calls from an ex-boyfriend and, in response, JENKINS
threatened to send people to his location in North Carolina if she told him who she was
with and where she was located.

10. NJ. stated that immediately upon arrival to Jacksonville, Florida, JENKINS
checked them into the Ramada Inn located at 3130 Hartley Road, Jacksonville, Florida, at
approximately 10:00 a.m. on July 15, 2019. JENKINS told N.J. that she was not going to
get any of the money for the “dates” he was arranging. JENKINS told N.J. she needed to
make $1200 and she couldn't go home until she made that money. While at the Ramada
Inn, JENKINS logged into N.J.’s “textnow” account and was able to conduct the

conversations with the “johns” (potential customers for commercial sex dates) who
Case 3:19-cr-00124-BJD-MCR Document1 Filed 07/18/19 Page 5 of 9 PagelID 5

responded to the ad that had been posted on “skipthegames”. JENKINS, pretending to be
N.J., arranged “dates” and directed the “johns” to the hotel room at the Ramada Inn where
N.J. was located.

11. NJ. advised that on July 15, 2019, JENKINS arranged three (3) dates for her
and each date was for $160 for sex. N.J. advised that on July 16, 2019, JENKINS arranged
one (1) date for her that was for $160 for sex, however, the “john” only brought $140. N.J.
did not receive any of the money paid for the dates. N.J. stated that JENKINS would
supervise the dates from the hotel parking lot, and, after the dates, JENKINS would come
to the room and collect all of the money.

12. JENKINS told N.J. that if she told anybody or contacted the police he would
hurt her. Iam aware that JENKINS has a physical disability and uses a cane and walker at
times. N.J. stated that, at one point, JENKINS threatened her and stated not to let the cane
or walker ‘fool you.”

13. OnJuly 16, 2019, JENKINS advised N.J. he was paying to have her hair
done and drove her to The African Braiding Shop, which is located at 7915 103rd Street,
Jacksonville, Florida. FENKINS left N.J. unattended in the hair shop. N.J. stated that
during this time, she contacted her cousin, located outside the State of Florida, and told her
cousin that she had done something stupid and was in Florida with a pimp. Ultimately,
N.J.’s family members were able to get in contact with JSO, and a patrol officer responded
to the African Braiding Shop. JENKINS later returned to the African Braiding Shop and
was taken into custody by patrol. .

14. N.J. provided written consent to search her phone. I have reviewed the

contents of N.J.’s phone, including the following text communications sent and received on
Case 3:19-cr-00124-BJD-MCR Document1 Filed 07/18/19 Page 6 of 9 PagelD 6

July 15, 2019, between N.J. and JENKINS, who was using the phone number 904-312-4110
(as described below, when interviewed, JENKINS confirmed that this was his phone
number):
JENKINS: Let me know you are safe
Keep track of time
NVJ.: I will set me timer
Done
JENKINS: Wash up and come outside. I'm waiting
He just left
NVJ.: Yeah
JENKINS: Call that number you just missed
NJ. . I just texted that person look at it before you say something lol

Ima let you know when I'm done

JENKINS: K
What happened

N.J.: He got $45 lost $10 want oral
Should I take him?

JENKINS: He's leaving

Yes
N.J.: Ok
JENKINS: Yo
N.J.: Yeah

JENKINS: He is there?
Case 3:19-cr-00124-BJD-MCR Document1 Filed 07/18/19 Page 7 of 9 PagelD 7

NVJ.: No he procrastinating on whether to come of not
JENKINS: Tell him forget it
JENKINS: Let me know you are safe
You good????
N.J.: YeH
15.  Talso reviewed the following text conversation from July 16, 2019, between
JENKINS and N.J., contained on N.J.’s phone:
JENKINS: How did he know which room?
I didn't tell him
Did you speak to him?
Think he saw me
NVJ.: Idk I said is he here I was asking
JENKINS: Call the guy |
N.J.: Ok
No answer
JENKINS: Yuh good?
Yo

Listen, after this I'm going to send you back because I don't want you
uncomfortable

I don't get it
16. The text messages between N.J. and JENKINS also include nude pictures of
N.J. that were used in the “skipthegames” ads.
17. After he was arrested on July 16, 2019, I read JENKINS his United States

Constitutional Rights via form. JENKINS agreed to answer questions without a lawyer
Case 3:19-cr-00124-BJD-MCR Document1 Filed 07/18/19 Page 8 of 9 PagelD 8

present. I and Sergeant W. Nelson proceeded to interview JENKINS. JENKINS stated
that he has had his phone for a while and the number is 904-312-4110. It should be noted
that the number JENKINS provided is the same number that was used to text N.J. in the
above conversation.

18. | JENKINS corroborated information provided by N.J. by admitting he
responded to a “skipthegames” ad in Fayetteville, North Carolina. JENKINS advised he
“fucked” N.J. and offered to take her to Jacksonville Florida. JENKINS said he never paid
N.J. for sex. JENKINS admitted that he drove N.J. from North Carolina to Florida and
stopped occasionally at rest stops. JENKINS admitted to checking into the Ramada Inn
with N.J. JENKINS admitted to taking N.J. to get her hair done. When asked about ads
posted in Florida, JENKINS denied knowledge, stating, “I don't know nothing about that”
and stated “I'm not a pimp.” JENKINS then invoked his rights and the interview was
concluded. |

CONCLUSION

19. Based on the foregoing facts, I submit that there is probable cause to believe
that from on or about July 14, 2019, through July 16, 2019, Richard Ronnie JENKINS

transported an individual, that is N.J., in interstate commerce with the intent that N.J.
Case 3:19-cr-00124-BJD-MCR Document1 Filed 07/18/19 Page 9 of 9 PagelD 9

engage in prostitution or any sexual activity for which any person can be charged with a

criminal offense, in violation of Title 18, United States Code, Section 2421.

This concludes my affidavit.

eee ed,

Detective Cais Sullivan
FBI Task Bérce Officer

 

Subscribed and sworn to before me

On July _/ § , 2019:

ONTE C. RIC SON
United States Magistrate Judge
